Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 1 of 12




                      4:21-cv-00513-KGB




                                                             Baker
                                                     Volpe
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 2 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 3 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 4 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 5 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 6 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 7 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 8 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 9 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 10 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 11 of 12
Case 4:21-cv-00513-KGB Document 2 Filed 06/14/21 Page 12 of 12
